Dear Mr. Simon:
I am in receipt of your request for an Attorney General's opinion on behalf of the Lafayette Parish School board concerning school employee personnel files. Specifically, you seek an opinion on the following:
    1)   When documents are found in a school employee's personnel file that have not been signed by the employee in accordance with LSA-R.S. 17:1234, are those documents to be removed, destroyed, or both?
    2)   In the event said unsigned documents are removed from the school employee's personnel file, may they be re-introduced into the personnel file after following the requirements of LSA-R.S. 17:1234?
LSA-R.S. 17:1231 to 17:1238 is cited as the "School Employee Personnel Files Act". As provided in LSA-R.S. 17:1232 the legislature provided:
  . . . for the development and implementation of a uniform system for the use and maintenance of a school employee personnel file to be followed by all local school systems. To accomplish this purpose, it is the intent of the legislature:
    (1) To provide for the establishment of procedures for immediate notification to school employees of the filing of any document into their personnel file.
    (2) To assure that each school employee has an opportunity to rebut and respond to any document placed into that school employee's personnel file.
    (3) To provide the time frame within which to file such a response and/or rebuttal.
    (4) To assure that any document from a school employee's personnel file forwarded to another location shall be accompanied by the school employee's response and rebuttal to the document.
LSA-R.S. 17:1234 requires the signature of a school employee for each document concerning that employee that is going to be placed in a school employee's personnel file. It states:
    A.  Each document concerning a school employee shall be placed in the employee's personnel file within a reasonable time and no document, except those resulting from routine record keeping, shall be placed in a school employee's personnel file by any school system employee, unless and until that school employee is presented with the original document and a copy thereof prior to its filing.
    B.  Upon receipt of the original document and copy of the same, the school employee shall sign the original documents as an acknowledgment of the receipt of the copy of the document. Such signature shall not be construed as an agreement to the contents of the document.
LSA-R.S. 17:1235 allows for a school employee to rebut and to respond to a document placed in his personnel file. It states:
    A.  Each school employee shall be given the opportunity to rebut and to respond to a document placed in his personnel file.
    B.  The rebuttal and response must be in written form and once filed shall be attached to the document to which the response and rebuttal applies, and thus become a permanent part of the school employee's personnel file as long as the document remains a part of the personnel file.
    C.  No document or copy thereof, to which a response and rebuttal has been filed, shall be used for any purpose whatsoever unless the rebuttal and response or copy thereof is attached to the document or copy sought to be used.
    D.  A school employee shall have the right to receive proof of any allegations and statements contained in a document placed in his file that the school employee believes to be inaccurate, invalid, or misrepresented. If such proof is not presented, the document containing the allegations and statements shall be removed from the school employee's personnel file and destroyed.
LSA-R.S. 17:1234 clearly states that no document, except those resulting from routine record keeping, shall be placed in a school employee's personnel file by any school system employee unless and until the school employee is presented with the original document and  copy thereof prior to its filing. Also, upon receipt of the original document and copy of the same, the school employee shall sign the original documents as an acknowledgment of the receipt of the copy of the document. Therefore, in response to your first question, when documents are found in a school employee's personnel file that have not been signed by the employee in accordance with LSA-R.S. 17:1234, those documents must be removed.
In response to your second question, if the unsigned documents are removed from the school employee's personnel file, they may only be re-introduced into the personnel file if the document concerning the school employee is placed in the employee personnel file within a "reasonable time" as provided in LSA-R.S. 17:1234A as well as meeting the other requirements of LSA-R.S. 17:1234.
I hope this opinion sufficiently addresses your concerns. If I can be of further assistance please let me know.
Very truly yours,
                         RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  BETH CONRAD ROBINSON ASSISTANT ATTORNEY GENERAL
RPI:BCR:sc